[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 APR 16, 2010
                               No. 08-17077                       JOHN LEY
                         ________________________                   CLERK


                    D. C. Docket No. 08-00010-CR-HLM-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

VAN BUREN LEE,
a.k.a. Doc,
a.k.a. jazzbassist@myway.com,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (April 16, 2010)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PRYOR, Circuit Judge:

     The question presented by this appeal is whether sufficient evidence
supports the convictions of Van Buren Lee for attempted enticement of a minor, 18

U.S.C. § 2422(b), attempted production of child pornography, id. § 2251(a), (e),

and knowing receipt of child pornography, id. § 2252A(a)(2)(A). For several

months, Lee communicated online with a postal inspector who was posing as

“Candi Kane,” the “open-minded mother of two beautiful [minor] girls.” Lee and

Candi repeatedly discussed whether, how, and when Candi would grant Lee sexual

access to her daughters, and Lee produced and sent Candi and her daughters

sexually explicit images of him. Eventually Lee and Candi spoke by telephone.

Lee also requested that Candi produce and send to him sexually explicit

photographs of her daughters in specific poses, which, so far as Lee knew, she did.

Lee argues that he communicated only with an adult intermediary, he attempted to

exploit only fictitious minors, he lacked the intent necessary to support his

convictions, and his alleged speech without conduct did not establish the attempt

crimes. We affirm.

                                I. BACKGROUND

      At least as early as 2006, Jude Densley, a federal postal inspector, began

investigating online predators. Densley created a profile on the social networking

website hi5 using the pseudonym “Candi Kane.” According to her profile, Candi

was an “open-minded mother of two beautiful girls,” ages seven and twelve. The



                                           2
profile also identified Candi as a member of online social groups called “Young

Girls and Older Men Loving Each Other,” “Dady’s [sic] Favourite,” and “Family

Love is Best.” At trial, Densley explained that the phrase “family love” is a

euphemism for incest.

          In September 2007, Lee, using the pseudonym “Doc,” contacted Candi via

hi5. In his first message to Candi, Lee stated, “I’m your man to handle all your

needs.” Lee closed his message by telling Candi to “[t]ake care . . . you and the

girls.”

          On October 3, 2007, Lee and Candi interacted in two separate online

conversations. During the first conversation, Lee asked Candi, “What’s your

sexual orientation and how old are your girls?” Lee asked Candi why she

described herself in her profile as open minded and explained that he wanted to

know more about Candi because “[t]here are a lot of things the police use the

computer for these days to trap people if you know what I mean.” Candi assured

Lee that she was not a police officer and told him that when she was a child she

was involved in a “loving sexual relationship” with her father. Lee responded by

asking Candi if she wanted “[her] girls to learn the right way.” Lee explained, “All

I know is I love giving and receiving and I believe [in] giving ’til you reach

orgasm. Can you handle that? Is that what you want for the girls too?” In the



                                            3
second online conversation, Lee again expressed his concern that Candi was a

police officer. Lee explained that he had been charged once with a sex crime

against a child. Candi had not mentioned her daughters during this conversation,

but Lee explained that he feared “talk[ing] to [Candi] . . . about sex . . . especially

concerning [her] daughters.” Without prompting, Lee repeatedly asked her

whether she wanted to “teach” her daughters in the same way that she had been

“taught” when she was a child. Toward the end of the second conversation, Candi

told Lee that she was “seeing someone [] so if you are really looking for your soul

mate or something like that, maybe I’m not the one you should be talking with.”

At trial, Densley explained that she told Lee that Candi had a boyfriend to

determine whether Lee was interested in Candi or Candi’s daughters.

      Because she was managing other investigations, Densley did not use Candi’s

hi5 account for nearly two months, but when Densley used the account again in

December 2007, Lee contacted Candi. Lee told Candi that since they had last

communicated, he had purchased a new motorcycle. Lee stated his belief that the

only thing better than a motorcycle is “helping a young lady become a woman.”

Lee then told Candi that in September he had almost helped a young lady become a

woman when “a friend of [his] turned [him] on to her [eleven-year-old]

granddaughter.” When Candi asked what had happened, Lee told her that there



                                            4
had been “a little touching and being nude around each other,” but that he had not

had “enough time to go all the way.” Lee explained, “You should never rush

things like that . . . only on her terms. Anyway she moved to another state.”

       Lee then again asked Candi how old were her daughters, and Candi

answered that they were now eight and thirteen. Lee asked Candi whether she

“would let him bring [her] children into womanhood.” Lee explained, “I’ve never

had a virgin and chances are I probably never will, but if I had a woman I could

trust that is willing to help me out I might take her up on it.” Candi told Lee that

she would consider providing him with sexual access to her daughters if she could

trust him and he agreed not to harm them. Lee told Candi that he wanted to meet

her daughters and asked if he could do so “any time soon.” Lee then asked Candi

whether she was serious about providing access to her daughters. Candi assured

Lee that she was serious and asked whether Lee was serious or whether this was all

“just like fantasy chat.” Lee responded, “I am very serious and that’s why I’m

trying not trying [sic] to fall into a trap. . . . No my love, I am not into just online

chatting/fantasy.” Lee then asked Candi if they could speak on the telephone and

whether she had “an age in mind for the girls to be deflowered or is now the time.”

       Lee and Candi communicated online again in December. Lee initiated the

conversation and asked Candi how she was. Candi told him that she was fine, and



                                             5
Lee replied, “Good to hear that you’re doing fine . . . how are my little darlings? If

you don’t mind me addressing them as such.”

      Unprompted, Lee offered to send Candi a photograph of his penis from his

cellular telephone to her email address. Candi agreed to accept the photograph,

and Lee then asked—again, unprompted—whether Candi would send him a

revealing photograph of her and her daughters. Candi explained that she did not

have any revealing photographs but told Lee “I guess I could take some if you

want.” Lee answered, “I’d like that if it’s not too much to ask.” Candi asked Lee

what sort of photographs he wanted, and Lee provided detailed specifications: “I’d

like to see opened legs while laying on your back and doggie style with cheeks

being held open with your hands.”

      Lee then sent a photograph of his penis to Candi’s email account. After he

confirmed that Candi had received the photograph, Lee asked whether Candi was

going to show the photograph to her daughters. Lee told Candi that he wanted her

to share the photograph with her daughters because “[t]hey are part of this too

aren’t they?” and “it’s only fair for them to see what they may be getting.” Candi

expressed her concern that Lee’s penis was too large for her daughters, and Lee

explained, “Yeah if I’m going to act like some mad man. It’s about taking my time

and lots of lubrication. . . . This is about helping them into womanhood, not a



                                           6
fu*****.”

      Lee then gave Candi his telephone number and asked her to call him. Lee

explained, “I’m ready to make a trip out to meet you guys.” Lee also asked Candi

when he would receive the photographs that she had promised and stressed that he

wanted to see both Candi and her daughters in the photographs. Candi assured Lee

that she would take and send the photographs, and Lee replied, “Ok that sounds

good. Candi I’m serious about this.” Before signing off, Lee again told Candi that

he wanted to know what her daughters thought of the photograph of his penis.

      Lee emailed Candi on December 25, 2007. Lee told Candi that he was

nervous about their last conversation and that he would feel better once she had

“fulfill[ed] [her] end of the deal” by sending him photographs of her and her

daughters. Lee explained that he was afraid of being arrested. The next day, Candi

asked Lee how many photographs he wanted her to send. Lee stated that he

wanted two each of Candi and her daughters. Lee asked Candi whether her

daughters had agreed to pose as he had requested and he also asked again whether

Candi had shown her daughters the photograph of his penis. Candi said that she

had shown the girls the photograph and Lee asked how the girls had responded.

Lee also asked again that he and Candi speak on the telephone. Candi again

expressed her concern about the size of Lee’s penis, and Lee sought to assuage her



                                         7
fears: “Candi just know I’m going to be very, very gentle. . . . Please know, your

babies are my babies too . . . and I truly mean that.” Lee also said that he wanted

to meet Candi and her daughters at their home to help Candi’s daughters to feel

more comfortable with him.

      Lee and Densley, posing as Candi. finally spoke on the telephone on

December 27, 2007, and Densley recorded the call. Lee and Candi discussed the

possibility of Lee visiting Candi and her daughters in California. Lee suggested a

visit in October 2008, and he and Candi discussed which airport was closest to

Candi’s home. Lee and Candi also discussed how Candi should send Lee the

photographs that he had requested.

      In a January 2008 online conversation, Lee asked Candi whether she had

taken the photographs that he had requested. During another conversation in

January 2008, Candi told Lee that she and her daughters “took the pictures you

wanted over the weekend.” Lee responded, “Wow, that’s wonderful!” Lee stated,

“[T]hanks for doing that for me . . . it means a lot.”

      Lee and Candi continued to discuss the possibility of Lee visiting Candi and

her daughters in California. At the end of January, Lee asked Candi how she

planned to bring him “into the picture” in the light of her having a boyfriend.

Candi explained that they could meet when her boyfriend was out of town, and Lee



                                            8
asked, “So will I be visiting your home?” Candi and Lee discussed Lee having sex

with her daughters. Candi made clear that she was not interested in having sex

with Lee as part of a “group thing.” Lee agreed that he is “not into group stuff.

[He] agree[d] [that] it should be one on one and very special.” Lee then asked

whether Candi’s older daughter was menstruating and whether she was taking birth

control pills. Lee explained, “I have to tell you I’m not a condom user.”

      On February 15, 2008, Lee and Candi again communicated online and

discussed the possibility of Lee having sex with Candi’s daughters. Lee told Candi

that if he had been with her and her daughters “[t]onight would have been the night

to turn [your daughters] into women, and you, well just feeling like the queen you

are.” Lee then invited Candi to watch a live video stream of him; Candi accepted

and watched Lee masturbate. At the end of the conversation, Lee signed off and

told Candi, “Tell the girls I send my lov[e].” Later that month, Lee asked Candi

what the future held for “me, you, and the girls?” Candi suggested that Lee send

presents to her daughters so that they could become familiar with him.

      During a later online conversation, Candi again clarified that she was not

interested in a sexual relationship with Lee and asked whether Lee would still be

interested in “teaching” her daughters if he could not have sex with Candi. Lee

again clarified that he was interested in having sex with only Candi’s daughters.



                                          9
Lee also stated that he was willing to give Candi his home address so that she

could send him the photographs that he had requested and suggested that they meet

after he received them. Lee specifically suggested that he meet Candi and her

daughters during the summer because the girls would be out of school. Lee said

that he could fly to Utah and then drive to meet Candi and her daughters in

California. At the end of this conversation, Lee gave Candi his address in

Rockmart, Georgia, and asked that if she were involved with the police, she “lose”

his address. The next day Lee chatted with Candi and tried to show her his penis in

another live video feed. Lee asked Candi whether she had been discussing him

with her daughters and asked what kinds of gifts he should send the girls. Candi

gave Lee her address at a post office box, and Lee promised that he would send

gifts after he received a check the following month.

      Candi and Lee continued to communicate in March 2008. During one

conversation, Candi told Lee that she had mailed him the photographs that he had

requested. Lee told Candi that he had been looking for gifts for her daughters. He

asked if either of the girls liked Barbie dolls and said that he had been looking at

coloring books and necklaces as possible gifts.

      Candi and Lee last communicated on March 7, 2008. On that day, a postal

inspector in Georgia who had been working with Densley arranged to have



                                          10
government agents deliver to Lee a package that purported to contain photographs

of Candi and her daughters. The package contained photographs of minors in

sexually explicit poses. While Candi and Lee were conversing online on March 7,

Lee exclaimed, “I think the mail just arrived!” Lee asked Candi to wait while he

retrieved the mail. When Lee retrieved the package of child pornography from his

porch, he was arrested. Candi never again heard from Lee.

      In March 2008, a federal grand jury returned a three-count indictment

against Lee. Count one alleged that Lee had attempted to use, persuade, induce,

entice, and coerce a person under the age of eighteen to engage in sexually explicit

conduct for the purpose of producing visual depictions of such conduct, 18 U.S.C.

§ 2251(a), (e). Count two alleged that Lee had knowingly received child

pornography, id. § 2252A(a)(2)(A). Count three alleged that Lee had attempted to

persuade, induce, entice, and coerce an individual under the age of eighteen to

engage in child molestation, as defined by section 288 of the California Penal

Code, id. § 2422(b). After trial, a jury convicted Lee on all three counts.

      The district court sentenced Lee in December 2008. The presentence

investigation report provided a total offense level of 41 and a criminal history of V.

Lee’s criminal history included three adult convictions. In 1980, Texas police

investigated a report that Lee had exposed himself to a nine-year-old child. The



                                          11
investigation revealed that Lee had exposed himself to several other individuals

during the preceding year: an adult female on a naval base in October 1979; a

neighbor in January 1980; and a neighbor’s twelve-year-old daughter in March

1980. A Texas jury convicted Lee of indecent exposure and Lee received a

sentence of four years of probation. In October 1998, a Georgia jury convicted Lee

of molesting his second wife’s daughter—whom Lee had adopted—when the girl

was under the age of sixteen. According to the investigation reports, Lee had

exposed himself to the girl on several occasions. Lee’s wife also caught him using

a mirror to look underneath the bathroom door while his adopted daughter was

showering. Moreover, in March 1997, while the girl was cooking, Lee exposed his

genitals to her and touched her buttocks several times. For this conviction, Lee

served five years in prison and began serving a five-year sentence of probation in

October 2003. The terms of Lee’s probation required him to, among other things,

“not violate the criminal laws of any governmental unit,” “not purchase or possess

any pornographic, sexually explicit or stimulating material,” and “not initiate

contact with nor continue uninitiated contact with a child under the age of 16.”

Lee violated the terms of his probation in 2005 when he committed criminal

trespass. Georgia police, responding to an anonymous tip, discovered Lee in an

abandoned house, which was located across the street from a playground. Lee had



                                          12
a set of binoculars and had been watching the playground. After considering the

advisory guidelines range and the sentencing factors set out at 18 U.S.C. § 3553(a),

the district court sentenced Lee to a term of imprisonment of 300 months on each

of the three counts, to be served concurrently. The district court sentenced Lee

below the advisory guidelines range and at the statutory mandatory minimum for

his conviction of attempted production of child pornography.

                          II. STANDARD OF REVIEW

      “We review a verdict challenged for sufficiency of the evidence de novo,

resolving all reasonable inferences in favor of the verdict.” United States v. Yost,

479 F.3d 815, 818 (11th Cir. 2007). “We cannot disturb the verdict unless no trier

of fact could have found guilt beyond a reasonable doubt.” Id. at 818–19 (internal

quotation marks omitted).

                                III. DISCUSSION

      We divide our discussion of Lee’s arguments into two parts. First, we

explain and reject Lee’s argument that he could not have violated either section

2422(b) or section 2251(a) and (e) because he communicated with an adult

intermediary and attempted to exploit two fictitious minor girls. Second, we

explain that a reasonable jury could have found that Lee committed the offenses

charged in the indictment.



                                          13
   A. Lee Need Not Have Communicated Directly with a Minor or Attempted to
                           Exploit Real Minors.

      On appeal, for the first time, Lee presents two arguments against his

convictions under sections 2422(b) and 2251(a) and (e). First, he argues that he

could not have violated either statute by communicating only with an adult

intermediary, instead of actual or purported minors. Lee argues that the “plain

language of the statute[s] covers persuasion, inducement, enticement and coercion

of a minor, not an adult who controls the behavior of the minor.” According to

Lee, if he did anything, he attempted to persuade only Candi, an adult, to provide

access to her daughters and to produce child pornography. Second, he argues that

he could not possibly have violated either statute because “there were no actual

children in this case.” These arguments fail.

      Lee could have been convicted under section 2422(b) even though he

communicated only with an adult intermediary. As Lee concedes, we have

squarely rejected the argument that “because [the defendant] did not directly

communicate with a minor or a person he believed to be a minor, his conduct was

not criminally proscribed by the language of § 2422(b).” United States v. Murrell,

368 F.3d 1283, 1285 (11th Cir. 2004); see also United States v. Searcy, 418 F.3d
1193, 1194 & n.1 (11th Cir. 2005); United States v. Hornaday, 392 F.3d 1306,

1309–10 (11th Cir. 2004). In Murrell, we concluded that the conduct of a

                                         14
defendant who communicates only with an adult intermediary “fits squarely within

the definition of ‘induce.’” 368 F.3d at 1287. We might also have explained that

one can persuade, entice, or coerce a minor to engage in sexual activity through an

adult intermediary because “[s]exual predators can and do . . . attempt to persuade

children to engage in sexual activity through the victim’s parents or guardians.”

United States v. Nestor, 574 F.3d 159, 161–62 & n.4 (3d Cir. 2009); see also

United States v. Spurlock, 495 F.3d 1011, 1013–14 (8th Cir. 2007). No matter the

rationale, section 2422(b) prohibits Lee’s conduct.

      The same is true of Lee’s conviction under section 2251(a) and (e). Sections

2422(b) and 2251(a) and (e) proscribe related conduct. Section 2422(b) proscribes

attempting knowingly to “persuade[], induce[], entice[], or coerce[] [a minor] to

engage in . . . any sexual activity for which any person can be charged with a

criminal offense.” 18 U.S.C. § 2422(b). Section 2251(a) and (e) prohibits the

same conduct when the defendant’s object is to produce pornography with the

minor rather than to engage in sexual activity with the minor. Id. § 2251 (a), (e)

(“Any person who . . . persuades, induces, entices, or coerces any minor . . . .”). In

the light of this similarity, and the holding of Murrell, the district court did not err

in applying section 2251(a) and (e) to Lee. Moreover, even without Murrell, the

district court would have been right to apply section 2251(a) and (e) to an



                                            15
individual who, like Lee, attempted to produce child pornography by

communicating with only an adult intermediary. Section 2251(a) and (e), unlike

section 2422(b), prohibits attempting to “employ[] [or] use[]” a minor for the

purpose of producing child pornography. Id. Lee’s argument against the

application of section 2422(b) to individuals who communicate only with an adult

intermediary—that each of the verbs of section 2422(b) contemplates direct

interaction with a minor aimed at oral persuasion—does not apply to section

2251(a) and (e).

      Lee also could have been convicted under section 2422(b) even though he

attempted to exploit only fictitious minors. As Lee acknowledges, we have held

that section 2422(b) does not require an actual minor victim. Yost, 479 F.3d at 819

n.2; United States v. Root, 296 F.3d 1222, 1227 (11th Cir. 2002); see also United

States v. Pierson, 544 F.3d 933, 939 (8th Cir. 2008). Although Root and Yost

involved defendants who communicated with individuals who they believed to be,

but were not, minors, Lee does not explain why his argument is stronger because

he communicated only with the mother of two fictitious minors. Because of the

material similarity of sections 2422(b) and 2251(a) and (e), Lee’s argument against

his conviction under section 2251(a) and (e) for attempting to use a fictitious minor

to produce pornography also fails.



                                         16
            B. Sufficient Evidence Supports Each of Lee’s Convictions.

      Lee argues that sufficient evidence does not support any of his three

convictions. Sufficient evidence supports Lee’s convictions if a reasonable jury

could have found beyond a reasonable doubt that Lee “(1) had the specific intent or

mens rea to commit the underlying charged crimes, and (2) took actions that

constituted a substantial step toward the commission of [each] crime.” Yost, 479

F.3d at 819 (alteration in original) (internal quotation marks omitted). We have

explained that a defendant takes a substantial step toward completing a crime when

his “objective acts mark his conduct as criminal and, as a whole, strongly

corroborate the required culpability.” Id. (internal quotation marks omitted).

      Lee presents two arguments about the sufficiency of the evidence. First,

with respect to all of his convictions, he argues that the government failed to prove

that he intended “to engage in illicit sexual conduct with minors.” According to

Lee, the evidence adduced at trial showed that he was interested only in Candi and

expressed sexual interest in her daughters only to keep her interested in him.

Second, with respect to his attempt convictions under sections 2422(b) and 2251(a)

and (e), Lee argues that the government proved that he engaged in nothing more

than “explicit sexual banter” and that “speech without conduct does not establish

the crime of attempt.” We address each conviction in turn.



                                          17
     1. Sufficient Evidence Supports Lee’s Conviction Under Section 2422(b).

      We must first decide what the government had to prove at trial to convict

Lee of attempted enticement because the parties disagree on the matter. The

parties do not dispute that we must sustain Lee’s conviction if a reasonable jury

could have found that he took a substantial step toward achieving the end that

section 2422(b) proscribes, with the intent that he achieve that end, but they

disagree about what end section 2422(b) proscribes. Lee argues that the

government had to prove that he “intended to travel to California to engage in

sexual acts with the children.” The government argues that it satisfied its burden

by proving that Lee attempted to persuade Candi’s daughters to agree to engage in

sex acts. We agree with the government.

      We have explained what the government must establish to prove a violation

of section 2422(b) when a defendant communicates directly with the target minor.

With regard to intent, the government must prove that the defendant intended to

cause assent on the part of the minor, not that he “acted with the specific intent to

engage in sexual activity.” Yost, 479 F.3d at 819 n.3; see also Pierson, 544 F.3d at

939; United States v. Dwinells, 508 F.3d 63, 71–72 (1st Cir. 2007); United States

v. Thomas, 410 F.3d 1235, 1244 (10th Cir. 2005); United States v. Bailey, 228
F.3d 637, 639 (6th Cir. 2000). With regard to conduct, the government must prove



                                           18
that the defendant took a substantial step toward causing assent, not toward causing

actual sexual contact. See Yost, 479 F.3d at 819–20 & n.3; Murrell, 368 F.3d at

1286; see also United States v. Goetzke, 494 F.3d 1231, 1236 (9th Cir. 2007).

Section 2422(b) “expressly proscribe[s] . . . the persuasion, inducement,

enticement, or coercion of [a] minor” to engage in illicit sexual activity, and not the

sexual activity itself. Murrell, 368 F.3d at 1286. The statute “criminalizes an

intentional attempt to achieve a mental state—a minor’s assent.” Dwinells, 508

F.3d at 71.

      Lee has offered no reason, and we can think of none, why the burden of

proof for the government should change when a defendant, like Lee, communicates

only with an adult intermediary who can influence a minor. “Congress has made a

clear choice to criminalize persuasion . . . , not the performance of the sexual acts

themselves.” Bailey, 228 F.3d at 639. We will uphold Lee’s conviction if a

reasonable jury could have found that Lee intended to cause Candi’s daughters to

assent to sexual contact with him and that Lee took a substantial step toward

causing that assent. Viewing the burden of the government in this way, we

conclude that a reasonable jury easily could have convicted Lee of violating

section 2422(b).

      The record contains ample evidence that Lee intended to cause Candi’s



                                           19
fictitious daughters to assent to sexual contact with him. The government

presented evidence that Lee was interested in Candi’s daughters, not Candi. In his

conversations with Candi, Lee repeatedly stated that he was interested in Candi’s

daughters and not Candi, who professed to be in another relationship. The jury

was free to accept Lee’s statements as true. A reasonable jury also could have

found from Lee’s constant concern for whether Candi was participating in a sting

that Lee was interested in more than a relationship with Candi; a relationship with

Candi, an adult, would not have concerned law enforcement. See Pierson, 544

F.3d at 939. Although Lee testified at trial that he was sexually interested only in

Candi and not her daughters, the jury could have rejected this testimony and found

that Lee was interested in Candi’s daughters. See United States v. Brown, 53 F.3d
312, 314 (11th Cir. 1995).

      A reasonable jury also could have found that Lee sought to have Candi’s

daughters assent to a future sexual encounter and that he was not interested in

forcing them to participate unwillingly. Lee encouraged Candi to share a

photograph of his penis with her minor daughters and repeatedly asked how the

girls responded to seeing the photograph. He promised to buy gifts for the girls

and assured Candi that he would not harm the minor girls during intercourse. Lee

also suggested that he meet the girls at their home before any sexual encounter so



                                          20
that they would feel more comfortable around him. Lee took steps to ensure that

Candi’s daughters would welcome any future sexual encounter.

      A reasonable jury also could have found that Lee took a substantial step

toward causing Candi’s daughters to assent to sexual contact with him. Lee’s

internet and telephone “conversations . . . went beyond mere preparation,” and

constitute a substantial step sufficient to support his attempt conviction. Spurlock,

495 F.3d at 1014. Lee did not confide in a friend or write in his journal about his

desire to have sex with Candi’s daughters; he requested assistance from the one

woman who had “influence and control over [the] daughters.” Id. Lee did more

than suggest the possibility of having sex with Candi’s daughters. Over the course

of several months, he repeatedly discussed when and, in graphic detail, how he

wanted to complete the act. See Nestor, 574 F.3d at 161; Bailey, 228 F.3d at 640;

cf. Yost, 479 F.3d at 820. Much of Lee’s conduct—especially his sending graphic

photographs to the girls and promising gifts—also supports a finding that he

groomed the girls in an effort to facilitate a future sexual encounter. See United

States v. Brand, 467 F.3d 179, 203 (2d Cir. 2006). Lee stresses that he never made

final plans to travel to California from Georgia to meet Candi and her daughters,

see Murrell, 368 F.3d at 1288 n.3, but the government charged Lee with “an

attempt to achieve the mental act of assent, for which physical proximity . . . is not



                                          21
required.” Goetzke, 494 F.3d at 1236. We will not require firm plans to travel

where, as here, the defendant, for several months, took other steps sufficient to

achieve the end that is the object of the attempt.

      The dissent contends, without providing any support, that the government

was required to prove that Lee “took a substantial step towards stimulating the

occurrence of his intended goal of having sex with a child,” and that Lee must have

taken “a step to extend his relationship with Candi Kane or her daughters beyond

the boundaries of his property in Georgia.” But as we have explained, our

precedent and the precedents of many of our sister circuits hold that section

2422(b) prohibits attempts to cause minors to agree to engage in illegal sexual

conduct, not attempts to engage in illegal sexual conduct with minors. See Yost,

479 F.3d at 819–20 & n.3; Pierson, 544 F.3d at 939; Dwinells, 508 F.3d at 71–72;

Thomas, 410 F.3d at 1244; Bailey, 228 F.3d at 639. As we stated in Yost, “[W]e

are not required to find Yost acted with the specific intent to engage in sexual

activity.” 479 F.3d at 819 n.3. These decisions could not be any clearer: section

2422(b) does not require proof of an attempt at child molestation.

      Murrell does not contradict these decisions by holding that the government

must prove an attempt at child molestation to sustain a conviction under section

2422(b). We have explained that “the holding of a case is, as the Supreme Court



                                           22
observed, comprised both of the result of the case and ‘those portions of the

opinion necessary to that result by which we are bound.’” United States v. Kaley,

579 F.3d 1246, 1253 n.10 (11th Cir. 2009) (quoting Seminole Tribe of Fla. v.

Florida, 517 U.S. 44, 66–67, 116 S. Ct. 1114, 1129 (1996)). The holding of

Murrell is that a reasonable jury could have found that Murrell attempted to

“induce” a minor to engage in sexual activity with him because he “attempted to

stimulate or cause the minor to engage in sexual activity with him.” 368 F.3d at

1287. Although we elected to “view Murrell’s actions as those of inducement

rather than persuasion, enticement, or coercion,” id., that choice does not affect this

appeal. So far as this appeal is concerned, what matters is that the grand jury

indicted Lee for an attempt to “persuade, induce, entice, and coerce” a minor to

engage in child molestation.

      The dissent states that none of our precedents upheld a conviction where the

defendant “made so little effort to consummate the crime,” but our aim is not to

decide whether Lee’s conduct is at least as “criminal” as the conduct of others

convicted under section 2422(b). Each of our precedents holds no more than that a

reasonable jury could have found that the defendant at issue violated section

2422(b). Not surprisingly, none guesses at or purports to have identified the

minimum conduct that section 2422(b) proscribes.



                                          23
      Yost makes clear that we are to consider the “totality” of Lee’s conduct to

determine whether the record supports a finding that he “committed a substantial

step” toward persuading or enticing a minor to engage in a sex act. 479 F.3d at

820. The “totality” of Lee’s conduct includes the following acts:

      (1) initiating contact with Candi, who he believed to be interested in
      providing others with sexual access to her daughters;

      (2) asking more than once whether Candi was a police officer and
      expressing his concerns about falling into a trap;

      (3) during a conversation several months later, asking Candi whether she
      “would let him bring [her] children into womanhood”;

      (4) explaining that he had recently almost brought an eleven year old girl
      “into womanhood,” but failed because he did not want to rush things and the
      girl eventually moved away;

      (5) asking if he could meet Candi's daughters “any time soon” and asking
      whether Candi had “an age in mind for the girls to be deflowered or is now
      the time”;

      (6) sending a photograph of his penis to Candi, asking more than once that
      she share it with her daughters, and promising that his penis is not so large
      as to harm the girls;

      (7) when he learned that the girls had seen the photograph, asking Candi
      how the girls had responded;

      (8) requesting, more than once, from Candi photographs of the minor girls
      with “opened legs while lying on your back and doggie style with cheeks
      being held open with your hands”;

      (9) insisting, “I’m serious about this”;



                                          24
(10) giving Candi his phone number and asking that she call him;

(11) telling Candi that he was “ready to make a trip out to meet you guys,”
and later saying he wanted to meet the girls in their home so that they would
feel comfortable around him;

(12) discussing with Candi travel details including easiest travel route and
meeting in the summer when the girls would be out of school;

(13) speaking with Candi on the telephone and discussing when and how he
might travel to California to meet the girls;

(14) again discussing with Candi his visiting the girls in California and
discussing details, including his concern that Candi’s boyfriend would
complicate the plan;

(15) on more than one occasion, insisting to Candi that he was not interested
in having sex with anyone other than the minor girls;

(16) asking Candi whether the oldest girl was menstruating and, if so,
whether she was taking birth control pills because he is “not a condom user”;

(17) inviting Candi to watch a live video stream of him masturbating,
masturbating while Candi watched, and ending the event by “send[ing] [his]
lov[e]” to the girls;

(18) later inviting Candi to watch a similar stream;

(19) promising to send gifts to the girls;

(20) in another conversation, promising that he had been shopping for
coloring books, dolls, and necklaces;

(21) continuing to communicate with Candi after she told him that she had
created and mailed him pornographic pictures of her minor daughters;

(22) excitedly accepting what he believed to be pornographic photographs of
the minor girls;

                                    25
      (23) ending his pursuit of Candi’s minor daughters only upon his arrest.

The evidence of “[t]hese acts, taken as a whole,” allowed the jury to find that Lee’s

“conduct was criminal.” Id.

      We also reject the dissent’s reading of the jury instruction; neither party has

raised an issue about the jury instruction and for good reason. In Yost, the

government requested the same charge from the district court that it requested here,

and we affirmed Yost’s conviction because we concluded that the jury could have

found that Yost attempted to cause the target minors to assent to illegal sexual

conduct. Id. at 819–20 & n.3. In this case, the district court instructed the jury that

the indictment charged Lee with attempting to “persuade, entice, induce a minor to

engage in criminal sexual activity,” which is an entirely accurate description of the

indictment and the law. The district court also instructed the jury that “it’s not

necessary for the [g]overnment to prove that the individual was actually persuaded

or induced or enticed to engage in sexual activity,” which again is an entirely

accurate statement of the law. The district court next instructed that the

government must “prove that the defendant intended to engage in some form of

unlawful sexual activity with an individual,” but when read in context, this

instruction explained nothing more than that Lee must have intended to convince

Candi’s fictitious daughters to engage in unlawful sexual activity and not, for



                                           26
instance, a trip to an amusement park. Viewed in the light most favorable to the

government, Lee’s actions, “taken as a whole, strongly corroborate [his] culpability

and provide clear evidence that his conduct was criminal.” Id. at 820.

 2. Sufficient Evidence Supports Lee’s Conviction Under Section 2251(a) and (e).

      Lee’s argument with respect to his conviction of attempted production of

child pornography is identical to his argument with respect to his conviction of

attempted enticement. He urges that no reasonable jury could find that he was

interested in producing or viewing photographs of Candi’s daughters; he was

interested only in Candi. He argues also that he engaged in only “explicit sexual

banter” with Candi, which he urges cannot constitute a substantial step toward

violating section 2251(a) and (e). The similarity of sections 2422(b) and 2251(a)

and (e) notwithstanding, the parties agree as to what the government must have

proved to support a conviction for attempted production of child pornography: that

Lee intentionally attempted to use Candi’s daughters to produce child

pornography. We conclude that the government satisfied its burden.

      A reasonable jury could have found that Lee intended to use Candi’s

daughters in the production of child pornography. Lee actively planned the

production of photographs that depicted Candi’s minor daughters in graphic sexual

poses. He described how many photographs he wanted of each girl, how he



                                         27
wanted the girls to pose, and provided his home address so that he could view the

finished product. A reasonable jury could have found that Lee’s concern for

whether Candi was a law enforcement agent proved that he was interested in using

her minor daughters to produce pornography, which is a crime. See Pierson, 544

F.3d at 939. A reasonable jury also could have disbelieved Lee’s testimony that he

was not interested in Candi’s daughters in any way and found that he was in fact

both interested in Candi’s daughters and interested in producing photographs of

them. See Brown, 53 F.3d at 314.

      A reasonable jury also could have found that Lee took a substantial step

toward using Candi’s daughters to produce child pornography. Lee repeatedly

attempted to initiate the production of child pornography by requesting sexually

explicit photographs and sending a photograph of his own. He then directed the

creation and distribution of specific photographs that, so far as he knew, Candi

created and sent to his home in Georgia. A reasonable jury could have found that

Lee attempted to produce child pornography with Candi and her daughters.

  3. Sufficient Evidence Supports Lee’s Conviction Under Section 2252A(a)(2).

      Lee challenges his conviction for knowingly receiving child pornography by

arguing that he did not believe that he was receiving child pornography. The

government did not charge the offense as an attempt because Lee received a



                                         28
package of child pornography. We agree with Lee and the government that section

2252A(a)(2) requires that he believed that the package that he received at his home

in March 2008 contained child pornography. See Eleventh Circuit Pattern Jury

Instructions (Criminal Cases) Offense Instruction 75.4 (2003).

      A reasonable jury could have found that Lee believed that he had received

child pornography. Lee believed that Candi had produced sexually explicit

photographs of her daughters and mailed them to his home in Georgia from her

home in California because she told him that she did, and he was elated at the

news. Lee had attempted, for several months, to convince Candi and her minor

daughters to produce and send him sexually explicit photographs of the daughters.

Lee clearly believed that Candi’s daughters were minors. When his mail arrived

on March 7, 2008, Lee eagerly left an online conversation with Candi to retrieve

his package. A reasonable jury could have found from this evidence that Lee

believed that he had received child pornography.

                               IV. CONCLUSION

      We AFFIRM Lee’s convictions.




                                         29
MARTIN, Circuit Judge, concurring in part, and dissenting in part:

      I concur with the reasons given by the majority for affirming Mr. Lee’s

conviction for receiving child pornography and for attempting to produce child

pornography. However, I write separately, and in dissent, because I do not believe

the evidence supports Mr. Lee’s conviction for attempting to entice a child to

engage in illicit sexual activity, even when all inferences are made on the side of

the government. In order for a person to be convicted of attempting to commit a

crime, he must not only intend to commit the crime, he must also take a substantial

step towards committing it. I believe the evidence against Mr. Lee fails on the

substantial step requirement.

      Because I address only whether the evidence presented at trial was sufficient

to sustain Mr. Lee’s conviction under 18 U.S.C. § 2422(b), I confine my discussion

to the evidence actually presented to the jury. The majority opinion includes

information from the Presentence Report — a court document prepared after Mr.

Lee’s trial and conviction. The court’s probation officer prepared the Presentence

Report and provided it to the district judge, under seal, as an aid in sentencing.

The jury never saw nor had any knowledge of the information revealed about Mr.

Lee’s past. While the majority’s recitation of Mr. Lee’s prior convictions and

alleged past conduct certainly casts an ugly light on Mr. Lee’s character, sound



                                          30
policies caution against relying on these incidents when evaluating Mr. Lee’s

culpability in this case. Mr. Lee was not on trial for those admittedly perverse acts,

and the bottom line is, of course, that the Presentence Report was not evidence in

this case. In any event, I do not undertake to debate the manner in which Mr. Lee

has chosen to live his life. I only mean to address the standard for what is legally

required to convict any defendant of the crime of attempt.

      As set forth by the majority, Mr. Lee communicated with United States

Postal Service Inspector Jude Densley, known to him as Candi Kane, over a period

of about six months. Candi Kane told Mr. Lee she was the mother of two girls,

ages seven and twelve, living in California. Mr. Lee was in Georgia. It is

undisputed that Mr. Lee never took any step, substantial or otherwise, to travel to

California. He never bought a plane, bus or train ticket. He never set a date for a

visit. He never left Georgia.

      In order “[t]o sustain [Mr. Lee’s] convictions, we must determine he (1) had

the specific intent or mens rea to commit the underlying charged crimes, and (2)

took actions that constituted a substantial step toward the commission of [each]

crime.” United States v. Yost, 479 F.3d 815, 819 (11th Cir. 2007) (citation and

internal quotation marks omitted). Precedent requires us to pay close attention to

both requirements for an attempt conviction. We have said that the second element



                                          31
of an attempt charge—whether the defendant took a substantial step—requires the

government to prove beyond a reasonable doubt that “the defendant’s objective

acts, without reliance on the accompanying mens rea, . . . mark the defendant’s

conduct as criminal.” United States v. Carothers, 121 F.3d 659, 661 (11th Cir.

1997) (citing United States v. Oviedo, 525 F.2d 881, 885 (5th Cir. 1976)).1 “In

other words, the defendant’s acts, taken as a whole, must strongly corroborate the

required culpability; they must not be equivocal.” United States v. McDowell, 705
F.2d 426, 428 (11th Cir. 1983).

       I well understand that the act criminalized by 18 U.S.C. § 2422(b) is to

knowingly entice (or persuade, induce or coerce) a child to engage in criminal

sexual activity. The majority describes the crime as attempting to cause assent on

the part of the minor, citing our holding in United States v. Murrell, 368 F.3d 1283

(11th Cir. 2004). However, I read this Court’s discussion in Murrell to say more

than just this. We decided that Mr. Murrell’s conduct, in communicating with a

fictitious parent, was “inducement rather than persuasion, enticement, or coercion,”

and “focus[ed] upon that component.” Id. at 1287. And in discussing the meaning

of “inducement,” we expressed “disfavor” of the following definition of that term:



       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                              32
“to lead or move by influence or persuasion; to prevail upon.” Id. (citation,

internal quotation marks, and alteration omitted). Instead, the panel adopted the

definition “to stimulate the occurrence of; cause,” and found that Mr. Murrell’s

negotiations with the purported father of the fictitious child were intended to

stimulate the occurrence of illegal sexual conduct with that child. Id. (citation,

internal quotation marks, and alteration omitted). Based upon this, I do not read

Murrell to obviate the need for proof that a defendant took a substantial step

towards stimulating the occurrence of his intended goal of having sex with a child.

       It is also noteworthy that the district judge in Mr. Lee’s case instructed the

jurors that, in order to convict, they would be required to find that the government

proved beyond a reasonable doubt “that the defendant intended to engage in some

form of unlawful sexual activity with an individual and knowingly and willfully

took some action that was a substantial step toward bringing about and engaging in

the sexual activity.” (Trial Tr. 486.) This was the jury charge requested by the

government. (Gov’t’s Req. to Charge 17.) By affirming on the basis that Mr. Lee

took a substantial step towards “causing assent,” we uphold his conviction on

grounds different from those the jury was instructed that it must find.2


       2
         Neither party referred us to the jury charge. However, we have noted that when a
defendant challenges the sufficiency of evidence against him, he implicitly questions the
adequacy of the district court’s jury instructions. United States v. Bonavia, 927 F.2d 565, 570
(11th Cir. 1991). For this reason, this Court is permitted to look, sua sponte, to the jury charge

                                                 33
       In any event, and regardless of what emphasis one applies when reading 18

U.S.C. § 2422(b), the defendant in Murrell took a much more substantial step

towards violating that statute than did Mr. Lee. Mr. Murrell began his internet

chats with the purported parent of a 13-year-old girl on September 16, 2002.

Murrell, 368 F.3d at 1284. After arranging a meeting for September 24, 2002, Mr.

Murrell arrived at the designated Holiday Inn with a teddy bear, condoms, and the

$300.00 he had agreed to pay for sex with the child. Id. at 1288. Mr. Lee was

arrested at his home, as he went to his mailbox.

       I do not press the view that travel is required for a conviction under 18

U.S.C. § 2422(b). This Court has already decided that it is not. See Yost, 479 F.3d

at 820; see also United States v. Gladish, 536 F.3d 646, 649 (7th Cir. 2008).

However, my review of the jurisprudence of this circuit does not reveal any

defendant convicted under section 2422(b) after having made so little effort to

consummate the crime.

       For example, in United States v. Root, 296 F.3d 1222 (11th Cir. 2002), the

defendant convicted under 18 U.S.C. § 2422(b) introduced himself to a purported

13-year-old on the Internet, and three days later drove from North Carolina to the

Mall of Georgia to meet her at the appointed time and place. Id. at 1228. In



as it relates to Mr. Lee’s section 2422(b) conviction. Id.

                                                 34
United States v. Yost, 479 F.3d 815 (11th Cir. 2007), the defendant convicted

under this statute found Lynn—a fictitious 13-year-old—online, and within three

days set a meeting with her at the McDonald’s near her house for 9:30 a.m. the

next day. Id. at 817. Mr. Yost did not show up, but was arrested one week later,

when he arrived at the time and location of another meeting he had planned with a

second fictional child. In concluding that Mr. Yost’s failure to arrive at the first

meeting was not dispositive, we quoted the Tenth Circuit for the proposition that

he had “‘crossed the line from “harmless banter” to inducement the moment he

began making arrangements to meet [the minor], notwithstanding the lack of

evidence that he traveled to the supposed meeting place.’” Id. at 820 (quoting

United States v. Thomas, 410 F.3d 1235, 1246 (10th Cir. 2005)). We found that

Mr. Yost crossed that same line when he held online chats with the minor, talked to

her on the telephone, posted pictures of his genitalia, and made arrangements to

meet her at a certain time and place. Id.

      Mr. Lee communicated with Candi Kane beginning on September 26, 2007

until his arrest on March 7, 2008. To the extent there was conversation about

meeting in person, the plans were never more than general talk about what could

happen in the future. Inspector Densley testified at trial that during a telephone

conversation on December 27, 2007, Mr. Lee said he would come ten months later,



                                            35
“around October,” and he and Candi Kane discussed which airport would be

closest. In the chats, there was nothing even as specific as that.3 It is quite true

that Mr. Lee asked for pornography; sent photographs of his genitalia; and

masturbated on a webcam for the purported mother. However, I see no fact in this

case demonstrating that Mr. Lee ever took any step to extend his relationship with

Candi Kane or her daughters beyond the boundaries of his property in Georgia.

For that reason, I do not believe there was proof that Mr. Lee took a substantial

step towards enticing a child to engage in illicit sexual conduct, and I would vacate

his conviction for attempting that crime.

       Furthering Mr. Lee’s argument—even to the limited extent I do here4—is


       3
          The transcript of a December 13, 2007 chat between Mr. Lee and Candi Kane reveals
that Mr. Lee typed: “Meeting is not so far fetched that it will never happen you know. I have a
brother in the LA area.” (Gov’t Ex. C-4, at 4.) Candi Kane replied that the location was six and
one-half hours from her. Id. The text of their December 21, 2007 chat shows that Mr. Lee
typed: “I’m ready to make a trip[ ]out to meet you guys and talk first. I don’t[ ]want their first
meeting to be that of losing their virginity to me. Friends first.” (Gov’t Ex. C-6, at 5.) On
December 26, 2007, he typed: “I want to visit you at home before we do this too. . . . Perhaps
next year around this time would be good to do this or at least by the end of Oct[ober].” (Gov’t
Ex. C-7, at 4.) On February 26, 2008, Mr. Lee typed: “I don’t know. Calif[ornia] is such a long
way from here and the money is an issue right now. Perhaps over the next few months we can
come up with a plan that will allow us to meet during the summer after the girls are out of
school.” (Gov’t Ex. C-28, at 4.) In the same conversation, he wrote: “I might just fly out there
and have you meet me some place. . . . I have a friend in Utah so perhaps I’ll fly there then drive
to visit you. Do you know how far you are from Salt Lake City?” (Id. at 5.) There were no
further conversations about a meeting before Mr. Lee’s arrest on March 7, 2008.
       4
          As set forth by the majority, Mr. Lee was sentenced to 300 months of incarceration on
each of three counts, to be served concurrently. This being the case, even if we were to reverse
the section 2422(b) conviction, we would not change Mr. Lee’s term of incarceration by a single
day.

                                                36
not an easy task. His interaction with Candi Kane is disturbing, and their

conversations repugnant. I in no way intend to minimize the threat that sexual

predators pose to children in our society or the life-shattering effects their actions

have on their victims. Nevertheless, I write out of concern that the majority

opinion does not clearly demarcate despicable but lawful talk from a criminal

attempt punishable by up to thirty years in prison. For this reason, I respectfully

dissent from the majority’s decision to uphold Mr. Lee’s conviction pursuant to 18

U.S.C. § 2422(b).




                                           37